Title: Enclosure: List of North Carolinians Wanting Army Commissions, 30 December 1798
From: Davie, William Richardson
To: Washington, George



[c.30 December 1798]

List of persons in North Carolina applying for Commissions in the Army now to be raised.


Names
Residence
Rank expected


1. Robert Troy
Salisbury
Captain


Remarks &c. Recommended by Maj. Genl Smith, Col. W[illiam] Polk, and Archibald Henderson Esq. He is a young man of liberal education, well calculated for the service, and about 23 years of age.

  

2. William Dickson
Lincoln County
Captain


He is the son of Genl [Joseph] Dickson, has had a liberal education, is about 22 years old, and strongly recommended by the most respectable characters in that District.


3. Eli Gaither
Iredell County
Captain


He is well recommended by several Gentlemen on whose judgment I can rely; and is about 30 years of age, a popular character, and well calculated for the service.


4. Edmund Smithwick
Martin County
Captain


He is about 30 years of age, a respectable character, well recommended, and a young man I have known several years.


5. William Hall
Brunswick County
Captain


He is about 40 years of age, well recommended as a man of firmness, honor, good character & connections, and anxious to go into the service.


6. John Williams
Surry County
Captain


He is the Son of Col. Joseph Williams, he is about 22 years of age, and well recommended as a young man of spirit, liberal education, and popular connections.


7. John Nicholas
No. Ampton County
Captain


Recommended by Genl [Allen] Jones as a respectable and popular man, who has seen some service in the revolutionary war, and a man of known bravery.


8. James Ryan
Edenton
Captain


He is the same Gentleman whose name is on the list in the War Office, & well recommended to me for this rank.


1. Geo. Washington Davidson
Montgomery County
Lieutenant


Son of Col. George Davidson, about 21, strongly recommended by Genl R. Smith and A. Henderson.


2. James Macay
Rowan County
Lieutenant


Well recommended as a suitable character in every respect, and is about 24 years of age.


3. David Evans Junr
Fayetteville
Lieutenant


(Remark) Well recommended by the Honble W[illiam] B[arry] Grove, and the most respectable characters in that District.


4. Benjamin Smith
Richmond County
Lieutenant


Recommended by the same.


5. James Love
Duplin County
Lieutenant


Recommended by the same.


6. Joseph Alexander
Burke County
Lieutenant


He is about 22 years of age, strongly recommended by Genl Dickson, Col. Polk, Col. [Alfred] Moore, and Wallace Alexander Esq.


7. Samuel Baron
Newbern
Lieutenant


Strongly recommended, & well calculated for the service.

  
  
1. Daniel Newman
Salisbury
Ensign


Recommended to the Secretary by General [John] Steele, & to me by William Alexander Esq. & Col. Polk.


2. David T. W. Cook
Charlotte
Ensign


Recommended by Major Genl Smith & Col. Polk.


3. Marcus Sharpe
Iredell County
Ensign


Recommended by the most respectable characters in that District.


4. James Morris
Rutherford County
Ensign


Well recommended by the most respectable characters in that District.


5. John Wilkinson
Robeson County
Ensign


Recommended by the Honble W. B. Grove.


6. John Carraway
Wilkes County
Ensign


Well recommended for this appointment.


